Citation Nr: 1607436	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  04-42 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Katie K. Molter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1961 to August 1962.  He had additional National Guard service prior to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) by memorandum decision of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in April 2015, which vacated a September 2013 Board decision and remanded the case for additional development.  The Court in a September 2010 memorandum decision had previously set aside an October 2008 Board decision as to this matter.  The issue initially arose from a July 2004 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2007, the Veteran testified at a personal hearing before a Veterans Law Judge who is unavailable to participate in a final decision in this case.  A copy of the transcript of that hearing is of record.  The Veteran was notified of his right to another Board hearing and in correspondence dated in July 2015 stated he did not wish to appear at another hearing.  

The Board also notes that in correspondence dated in November 2015 the Veteran's attorney requested a copy of any additional evidence obtained.  In light of the decision below, further action as to this matter is not required to appellate review.  The request, however, is referred to the Agency of Original Jurisdiction (AOJ) for any other necessary action.


FINDING OF FACT

The evidence as to whether the Veteran's bilateral hearing loss was incurred as a result of active service is in equipoise.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1311 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under the applicable regulation is found, a determination must be made as to whether the hearing loss disability is related to service.  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Certain chronic diseases, including sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The Veteran has asserted that he was exposed to acoustic trauma during active service.  He stated he had fired several different types of heavy artillery without the use of hearing protection during service.  He also claims noise exposure as a result of his duties as a track mechanic.  VA has essentially conceded noise exposure.  However, service treatment records noted normal hearing in December 1960 and June 1962.

The Veteran reported in December 2004 that he was unaware of any hearing loss prior to having been required to take a hearing test for private employment.  In support of his claim he provided an August 1976 audiometric testing report from his employer that showed bilateral auditory thresholds above 26 at 3000 Hertz and above 40 at 4000 Hertz.  A September 1978 report noted thresholds above 40 at 3000 and 4000 Hertz bilaterally.

VA examination in January 2005 revealed bilateral hearing loss, but the examiner found there was insufficient information to determine whether it was caused by military service because his hearing was not tested prior to military discharge in 1964.  

In January 2006, the Veteran provided a private medical statement finding that his hearing loss was noise-induced with the most likely causative reason of exposure to loud noise without any protection being used.

VA examination in July 2006 found the Veteran's hearing loss was less likely as not the result of military noise exposure as a track vehicle mechanic.  It was noted that since hearing was within normal limits two months prior to separation and no report of any hearing deficits were reported at separation, it was less likely related to military noise exposure. 

In January 2008, the Veteran provided a private medical statement finding he had a mild to profound sensory-neural bilateral hearing loss and that it was at least as likely as not that excessive noise exposure in service caused or contributed to his hearing loss.  

VA examination April 2008 included diagnoses of bilateral normal to profound sensorineural hearing loss.  The examiner found that because the Veteran's hearing acuity was normal two months prior to discharge it was less likely than not that his hearing loss was related to miliary service.  This opinion was found to be inadequate by the Court in a September 2010 decision.  The Board then issued a Remand in June 2011 for a new audiology examination.

An August 2011 VA examiner provided a diagnosis of bilateral sensorineural hearing loss and found it was not likely caused by or a result of an event in military service.  A December 2011 addendum the examiner found that the evidence did not support the private opinions of record.  A June 2012 opinion concurred with the December 2011 opinion on hearing loss.

In its April 2015 memorandum decision the Court found that evidence previously obtained and considered had been compromised by improper VA instructions to the examiner.  It was noted that a December 2011 examination was inadequate and that it was error to rely upon it.  

There are favorable opinions, which contain flaws.  There are also negative opinions that have either been flawed or found by the Court to be inadequate.  The Board is now of the opinion that a decisive and definitive opinion on the service connection question is likely unobtainable.  Thus, based upon the available evidence in this case, the Board finds the evidence as to whether the Veteran's bilateral hearing loss was incurred as a result of active service is in equipoise.  

Any doubt that exists with regard to the merits of the Veteran's claim is resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2014);38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to service connection for bilateral hearing loss must be granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


